—In a child support proceed*416ing pursuant to Family Court Act article 4, the father appeals from so much of an order of the Family Court, Suffolk County (Spinner, J.), entered November 12, 1999, as denied his objection to so much of an order of the same court (Raimondi, H.E.), dated September 3, 1999, as, after a hearing, granted that branch of the mother’s petition which was for an upward modification of child support.
Ordered that the order entered November 12, 1999, is reversed insofar as appealed from, on the law and the facts, without costs or disbursements, the father’s objection is sustained, and so much of the order dated September 3, 1999, as granted that branch of the mother’s petition which was for an upward modification of child support is vacated.
The father correctly contends that the mother adduced insufficient evidence to justify an upward modification of child support. The mother did not claim that the parties’ separation agreement, which contained a child support provision, was unfair or inequitable when entered into. She also failed to show that an unanticipated and unreasonable change in circumstances had occurred, or that the right of the children to receive adequate support was not being met (see, Matter of Brescia v Fitts, 56 NY2d 132; Matter of Boden v Boden, 42 NY2d 210; Jaeger v Jaeger, 260 AD2d 351). The mother’s general claim that the needs of the children have increased due to inflation and because they are teenagers was insufficient to warrant an upward modification of child support (see, Rich v Rich, 234 AD2d 354; Matter of DeCarlo v DeCarlo, 250 AD2d 848). Ritter, J. P., Altman, Goldstein and McGinity, JJ., concur.